Exhibit 10.1



LOAN AGREEMENT


       This Loan Agreement (this “Agreement”) is dated as of December 11, 2007
among Continental Fuels, Inc.,
a Nevada corporation whose principal place of business is located at 9901
Interstate Highway 10 West, Suite 800,
San Antonio, TX 78230 (the “Company”), Universal Property Development and
Acquisition Corporation, a
Nevada corporation whose principal place of business is located at 14255 US HWY
1, Suite 209, Juno Beach, FL
33408 (“UPDA”), Timothy Brink (“Brink”), a US citizen and resident of the state
of Texas, whose primary residence
is 19206 Gray Bluff Cove, San Antonio, TX 78258 (UPDA and Brink, collectively,
the “Guarantors”), and Sheridan
Asset Management, LLC, a Delaware limited liability company whose principal
place of business is located at 1025
Westchester Avenue, Suite 311, White Plains, NY 10604 (the “Lender”).

       WHEREAS, subject to the terms and conditions set forth in this Agreement,
the Company desires to borrow,
and the Lender desires to lend to the Company, certain funds as more fully
described in this Agreement.

       NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Company
and the Lender agree as follows:


ARTICLE I.

DEFINITIONS


       1.1  Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are
not otherwise defined herein have the meanings given to such terms in either the
Term Note or Revolving Note, as
applicable (as defined herein), and (b) the following terms have the meanings
indicated in this Section 1.1:

         “Account Control Agreements” means those certain account control
agreements, dated as of the
date hereof, by and among the Company, or Geer, as the case may be, the Lender
and Wachovia Bank, National
Association with respect to each Controlled Account set forth on Schedule B, as
the same may be amended,
modified or restated from time to time.

         “Action” shall have the meaning ascribed to such term in Section
3.1(h).

         “Advance” means any loan or extension of credit by the Lender to the
Company under the
Revolving Loan for the account of the Company.

         “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls
or is controlled by or is under common control with a Person, as such terms are
used in and construed under Rule
144 under the Securities Act. With respect to the Lender, any investment fund or
managed account that is managed
on a discretionary basis by the same investment manager as the Lender will be
deemed to be an Affiliate of the
Lender.

         “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal
legal holiday in the United States or a day on which banking institutions in the
State of New York are authorized or
required by law or other government action to close.



  



         “Closing” means the closing of the Loans pursuant to Section 2.1.

         “Closing Date” means the Business Day when all of the Transaction
Documents have been
executed and delivered by the applicable parties thereto, and all conditions
precedent to (i) the Lender’s obligations
to deliver the Term Loan Amount and all or a portion of the Revolving Loan
Amount and (ii) the Company’s
obligations to deliver the Notes, have been satisfied or waived.

         “Common Stock” means the common stock of the Company, par value $.001,
and any securities
into which such common stock shall hereinafter have been reclassified into.

         “Consent” means the consent from the Lender to UPDA in the form of
Exhibit F.

         “Counsel” means, collectively: (a) McGuireWoods LLP, special New York
counsel to UPDA and
the Company; (b) Kummer Kaempfer Bonner Renshaw & Ferrario, special Nevada
counsel to UPDA and the
Company; and (c) McGinnis, Lochridge & Kilgore, L.L.P., special Texas counsel to
UPDA and the Company.

         “Deed of Trust” shall mean the deed of trust in favor of the Lender
secured by the property listed on
Schedule C attached hereto.

         “Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1 hereof.

         “Funded Purchase Price” shall mean that portion of the Term Loan funded
by the Lender as
provided in Section 4.4(iii) to be applied to the purchase price for Greer.

         “GAAP” shall have the meaning ascribed to such term in Section 3.1(f)
hereof.

         “Geer” shall mean Geer Tank Trucks, Inc.

         “Geer Sellers” shall mean Charles Randall Geer, Jana Geer Douglas, Dona
Osteen Reich, Jerrye
Geer Faltyn and Lori Geer Smith.

         “Guaranties” means those certain Guaranty Agreements in the form of
Exhibits E-1 and E-2 hereto
given by each of the Guarantors.

         “Guarantor Shares” means the shares of Common Stock and Preferred Stock
pledged

by UPDA to the Lender pursuant to the Security Agreement.

         “Intellectual Property Rights” shall have the meaning ascribed to such
term in Section 3.1(m).

         “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right
or other restriction.

         “Loan Amount” means the sum of the Term Loan Amount and the Revolving
Loan Amount.

         “Loans” means the Term Loan and Revolving Loan.



2



         “Loan Party” means any of the Company, the Subsidiaries and the
Guarantors.

         “Material Adverse Effect” shall have the meaning assigned to such term
in Section 3.1(a) hereof.

         “Material Permits” shall have the meaning ascribed to such term in
Section 3.1(k).

         “Notes” means the Term Note and Revolving Note.

         “1980 Geer Judgment” means the judgment lien in the amount of $714.35
encumbered on the real
property located in Jack County, Texas, filed for record October 5, 1990,
recorded in Volume L, Page 431, Abstract of
Judgment Records of Jack County, Texas.

         “1990 Geer Judgment” means the judgment lien in the amount of $5,091.00
encumbered on the
real property located in Young County, Texas, filed for record April 4, 1980, in
Volume 15, Page 521, Abstract of
Judgment Records, Young County, Texas.

         “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision
thereof) or other entity of any kind.

         “Pledged Shares” shall mean the shares of capital stock of the
Subsidiaries pledged to the Lender
by the Company pursuant to the Security Agreement.

         “Preferred Stock” shall mean the Company’s preferred stock, par value
$.0001, and any other
classes of preferred stock authorized or outstanding.

         “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation,
an investigation or partial proceeding, such as a deposition), whether commenced
or threatened.

         “Registration Rights Agreement” means that certain Registration Rights
Agreement dated the date
hereof, between the Lender and the Company.

         “Revolving Loan” shall have the meaning ascribed to such term in
Section 2.1.

         “Revolving Loan Amount” shall have the meaning ascribed to such term in
Section 2.1.

         “Revolving Note” means the Senior Secured Revolving Promissory Note in
the Revolving Loan
Amount due on the Maturity Date issued by the Company to the Lender hereunder,
in the form of Exhibit A-1.

         “Rule 144” means Rule 144 promulgated by the Securities and Exchange
Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter
adopted by the Securities and Exchange Commission having substantially the same
effect as such Rule.

         “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations
promulgated thereunder.



3



         “Security Agreement” means the Security Agreement, dated the date
hereof, among the Company,
the Lender and any and all of the Company’s Subsidiaries, in the form of Exhibit
B attached hereto.

         “Security Documents” means the Security Agreement, any Subsidiary
Guarantee(s), the
Guaranties, Deed of Trust, and any other documents and filings required
thereunder in order to grant the Lenders a
perfected security interest in all of the assets of the Company and the property
pledged or encumbered by the
Guaranties, Deed of Trust, including but not limited to all UCC-1 filing
receipts, the Guarantor Shares and the
Pledged Shares.

         “Subordination Agreement” means that certain Subordination Agreement,
dated the date hereof,
between the Lender, UPDA, and Brainard Management Associates, Inc.

         “Subsidiary” means a corporation, partnership, limited liability
company, trust, unincorporated
organization, association or joint stock company (i) which is organized under
the laws of the United States or any
State thereof; (ii) which conducts substantially all of its business and has
substantially all of its assets within the
United States and (iii) of which more than fifty percent (50%) of its
outstanding voting stock of every class (or other
voting equity interest) is owned by the Company or one or more of its
Subsidiaries. The Company’s Subsidiaries as
of the Closing Date are listed on Schedule A hereto.

         “Subsidiary Guarantee(s)” means the Subsidiary Guarantee(s) executed by
each of the
Subsidiaries, in the form of Exhibit C attached hereto.

         “Term Loan” shall have the meaning ascribed to such term in Section
2.1.

         “Term Loan Amount” shall have the meaning ascribed to such term in
Section 2.1.

         “Term Note” means the Senior Secured Term Promissory Note in the Term
Loan Amount due on
the Maturity Date issued by the Company to the Lender hereunder, in the form of
Exhibit A-2.

         “Transaction Documents” means this Agreement, the Term Note, the
Revolving Note, the Security
Documents, the Registration Rights Agreement, the Warrants, the Subordination
Agreement, and any other
documents or agreements executed in connection with the transactions
contemplated hereunder or required to be
executed pursuant to the terms of any Transaction Document.

         “Warrants” means those certain Warrant Agreements, dated the date
hereof, issued by the
Company to the Lender, in the forms of Exhibit D-1 and D-2.


ARTICLE II.

LOANS


       2.1 Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein and in
the Notes, concurrent with the execution and delivery of this Agreement by the
parties hereto, the Company agrees to
borrow, and the Lender agrees to make:

         (a) a term loan to the Company (the “Term Loan”), in the aggregate
maximum principal amount of
FIVE MILLION FIVE HUNDRED THOUSAND DOLLARS ($5,500,000) (“Term Loan Amount”);
and



4



         (b) revolving loans to the Company (the “Revolving Loan”), in an
aggregate amount up to THREE
MILLION DOLLARS ($3,000,000) as requested by the Company from time to time
(“Revolving Loan Amount”).

       Each of the Term Loan and the Revolving Loan shall be secured by a lien,
more fully described in the
Security Agreement, on all assets of the Company and any and all Subsidiaries,
and secured by the pledges,
mortgages and other security interests set forth in the Security Documents.

       Subject to the terms of the Transaction Documents (A) at the Closing of
the Term Loan, the Lender shall (i)
deliver to the Geer Sellers, via wire transfer of immediately available funds,
an amount equal to the Funded Purchase
Price, and (ii) deliver the balance of the Term Loan Amount to the parties set
forth on Schedule 4.4 to fund Lender’s
fees and expenses pursuant to Section 4.4(a) and (iii) deliver to the Company
the other items set forth in Section
2.2(b), and the Company shall deliver to the Lender (I) the Term Note and (II)
the other items set forth in Section
2.2(a) and (B) at the Closing of the Revolving Loan the Lender shall (i) deliver
to Company any Advances requested
by Company pursuant to a Notice of Borrowing delivered at the Closing of the
Revolving Loan and (ii) deliver to the
Company the other items set forth in Section 2.2(b), and the Company shall
deliver to the Lender (I) the Revolving
Note and (II) the other items set forth in Section 2.2(a). Upon satisfaction of
the conditions set forth in Section 2.2,
the Closing shall occur at the offices of the Lender, or such other location as
the parties shall mutually agree.

       2.2 Deliveries

         a) On the Closing Date, the Company shall deliver to the Lender with
respect to each of the
Term Loans and the Revolving Loan the following:

           (i) this Agreement duly executed by the Company;

           (ii) the Notes duly executed by the Company;

           (iii) the Security Agreement, duly executed by the Company, along
with all of the
Security Documents;

           (iv) the Warrants, duly executed by the Company;

           (v) the Registration Rights Agreement, duly executed by the Company;

           (vi) the Subordination Agreement, duly executed by UPDA, Dion Lorenzo
and
Brainard Management Associates, Inc.;

           (vii) the Account Control Agreements, duly executed by the Company
and Geer;

           (viii) legal opinions of Counsel in form and substance satisfactory
to the Lender;

           (ix) evidence satisfactory to the Lender, in its discretion, as to
the Company’s entry
into definitive agreements to acquire 100% of the outstanding capital stock of
Geer;



5




           (x) such additional authorization as Lender may request directing the
Lender to
disburse the Term Loan Amount and Revolving Loan Amount as provided pursuant to
Section 4.4 hereof for payment
of all fees and expenses of Lender in connection with the Transaction Documents
as provided in such Section;

           (xi) evidence satisfactory to Lender of application for key man
insurance policies for
Brink;

           (xii) a Borrowing Base Certificate for the date of the Closing;

           (xiii) a Notice of Borrowing with respect to any Advances requested
for funding
pursuant to the Revolving Note on the Closing Date; and

           (xiv) the Consent.

         (b) On the Closing Date, the Lender shall deliver to the Company with
respect to each of the
Term Loan and the Revolving Loan the following:

           (i) the Term Loan Amount, disbursed in accordance with Section 4.4(a)
hereof;

           (ii) any Advances under the Revolving Loan requested by the Company
pursuant to
a Notice of Borrowing delivered at the Closing, disbursed in accordance with
Section 4.4(b) hereof;

           (iii) this Agreement duly executed by the Lender;

           (iv) the Security Agreement, duly executed by the Lender;

           (v) the Registration Rights Agreement, duly executed by the Lender;

           (vi) the Subordination Agreement, duly executed by the Lender;

           (vii) the Account Control Agreements, duly executed by the Lender;
and

           (viii) the Consent.

       2.3 Closing Conditions on the Closing Date.

         a) The obligations of the Company hereunder in connection with the
Closing of each of the
Term Loan and the Revolving Loan are subject to the following conditions being
met:

           (i) the accuracy in all material respects when made and on the
Closing Date of the
representations and warranties of the Lender contained herein;



6



           (ii) all obligations, covenants and agreements of the Lender required
to be
performed at or prior to the Closing Date shall have been performed; and

           (iii) the delivery by the Lender of the items set forth in Section
2.2(b) of this
Agreement.

         b) The obligations of the Lender hereunder in connection with the
Closing are subject to the
following conditions being met:

           (i) the accuracy in all material respects on the Closing Date of the
representations
and warranties of the Company contained herein;

           (ii) all obligations, covenants and agreements of the Company
required to be
performed at or prior to the Closing Date shall have been performed;

           (iii) the Lender shall be satisfied with the results of its due
diligence investigation of
the Company and Geer;

           (iv) Lori Smith and Geer shall execute an employment agreement
(including non-
compete provisions) that is satisfactory to the Lender;

           (v) Brink and the Company shall execute an employment agreement
(including non-
compete provisions) that is satisfactory to the Lender;

           (vi) the Lender shall be satisfied with the Company’s current and
projected uses of
cash;

           (vii) the delivery by the Company of the items set forth in Section
2.2(a) of this
Agreement;

           (viii) the Company shall have no outstanding indebtedness (other than
Permitted
Indebtedness) or Liens (other than Permitted Liens); and

           (ix) No banking moratorium have been declared either by the United
States, Nevada,
Texas or New York State authorities nor shall there have occurred any material
outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any
financial markets which, in each case, in the reasonable judgment of the Lender,
makes it impracticable or
inadvisable to make either of the Loans at the Closing.



7



       2.4 Conditions to Subsequent Advances. Subsequent Advances shall be
conditioned upon the
following conditions and each request by the Company for an Advance shall
constitute a representation by the
Company to the Lender that each condition has been met or satisfied:

         (a) All representations and warranties of the Company contained herein
and in the
Transaction Documents shall be true at and as of the date of such Advance as if
made on such date, except for
representation or warranties that reference a specific date, which shall be true
as of such date, and each request for
an Advance shall constitute reaffirmation by the Company that such
representations and warranties are then true;

         (b) No condition or event shall exist or have occurred at or as of the
date of such Advance
which would constitute an Event of Default hereunder;

         (c) The Lender shall have received all certificates, including an
applicable Notice of
Borrowing, a then-current Borrowing Base Certificate, authorizations,
affidavits, schedules and other documents
which are provided for hereunder or under the Transaction Documents, or which
Lender may reasonably request;
and

         (d) There shall have been no Material Adverse Effect with respect to
the Company since the
Closing Date.



ARTICLE III.

REPRESENTATIONS AND WARRANTIES


       3.1 Representations and Warranties of the Company. Except as set forth in
the Disclosure Schedule,
which Disclosure Schedule shall be deemed a part hereof, the Company hereby
makes the representations and
warranties set forth below to the Lender, in each case, as of the Closing Date:

         (a) Organization and Qualification. Each of the Company, UPDA and each
Subsidiary is an
entity duly incorporated, validly existing and in good standing under the laws
of the State of Nevada, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.
Neither the Company, UPDA nor any Subsidiary is in violation or default of any
of the provisions of its certificate of
incorporation, bylaws or other organizational or charter documents. Each of the
Company, UPDA and each
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or
financial condition of the Company and its Subsidiaries, taken as a whole, or
(iii) a material adverse effect on its
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document to which it
is a party (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or
qualification.

         (b) Authorization; Enforcement. Each of the Company, UPDA and each
Subsidiary has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of
the Transaction Documents to which it is a party and otherwise to carry out its
respective obligations thereunder. The
execution and delivery of each of the Transaction Documents to which it is a
party by each of the Company, UPDA
and each Subsidiary and the consummation by it of the transactions contemplated
thereby have been duly authorized
by all necessary action on the part thereof and no further action is required
thereby in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
each of the Loan Parties
signatory thereto, and, when delivered in accordance with the terms hereof, will
constitute the valid and binding
obligation of each such Loan Party enforceable against such Loan Party in
accordance with its terms.



8



         (c) No Conflicts. The execution, delivery and performance of the
Transaction Documents by
each Loan Party signatory thereto and the consummation by such Loan Party of the
other transactions contemplated
thereby do not and will not: (i) as to any Loan Party that is not a natural
person, conflict with or violate any provision
of such Loan Party’s certificate of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result
in the creation of any Lien (other than a Lien in favor of the Lender as
contemplated by the Transaction Documents)
upon any of the properties or assets of such Loan Party, or give to others any
rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or
other instrument (evidencing a Loan Party debt or otherwise) or other
understanding to which such Loan Party is a
party or by which any property or asset of such Loan Party is bound or affected,
in each case, relating to a material
obligation of such Loan Party, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which such Loan Party is subject
(including federal and state securities laws and regulations), or by which any
property or asset of such Loan Party is
bound or affected; except in the case of each of clauses (ii) and (iii), such as
could not have or reasonably be
expected to result in a Material Adverse Effect.

         (d) Filings, Consents and Approvals. No Loan Party is required to
obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with (except for filings
contemplated by the Security Documents), any court or other federal, state,
local or other governmental authority or
other Person in connection with its execution, delivery and performance of the
Transaction Documents.

         (e) Capitalization. The capitalization of the Company is as set forth
in the Capitalization
section of the Disclosure Schedule. Other than as set forth on the Disclosure
Schedule, the Company has no
indebtedness. The Company has not issued any capital stock not reflected on the
Disclosure Schedule. No Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the
transactions contemplated by the Transaction Documents. Except as set forth in
the Disclosure Schedule, there are
no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements
by which the Company is or may become bound to issue additional shares of Common
Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. The issuance and sale
of the Notes will not obligate the
Company to issue shares of Common Stock or other securities to any Person and
will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities. All of
the outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and
sale of the either the Term Note or the Revolving Note. There are no
stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the
knowledge of the Company, between or among any of the Company’s stockholders.



9



         (f) Financial Condition. The Company has heretofore furnished to the
Lender the
consolidated audited balance sheet of the Company as at December 31, 2006 and
the related consolidated audited
statement of income for the fiscal year ended on said date, the consolidated
unaudited balance sheet of the
Company as at September 30, 2007 and the related consolidated unaudited
statement of income for the nine month
period ended on said date (the “Financial Statements”). The Financial Statements
of the Company have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes
thereto and except that unaudited Financial Statements may not contain all
footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as the
case may be, as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

         (g) Material Changes. Since the date of its latest audited financial
statements, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and
liabilities set forth in the Disclosure Schedule and (B) liabilities not
required to be reflected in the Company’s financial
statements pursuant to GAAP, (iii) the Company has not altered its method of
accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock and
(v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans.

         (h) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation
pending or, to the knowledge of any Loan Party, threatened against or affecting
any Loan Party, or any of its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal,
state, county, local or foreign) (collectively, an “Action”) which (i) adversely
affects or challenges the legality, validity
or enforceability of any of the Transaction Documents or (ii) could, if there
were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any director or officer
thereof is or has been the subject of any Action involving a claim of violation
of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.

         (i) Labor Relations. No material labor dispute exists or, to the
knowledge of any Loan Party,
is imminent with respect to any of the employees of the Company, UPDA or any
Subsidiary which could reasonably
be expected to result in a Material Adverse Effect.

         (j) Compliance. No Loan Party (i) is in default under or in violation
of (and no event has
occurred that, with notice or lapse of time or both, would result in a default
by such Loan Party under), nor has such
Loan Party received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound,
in each case, relating to a material obligation to be made thereunder by such
Loan Party (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, and (iii) is
or has been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all
foreign, federal, state and local laws applicable to its business except in each
case as could not have a Material
Adverse Effect.



10



         (k) Regulatory Permits. Each Loan Party that is not a natural person
possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities
necessary to conduct its businesses, except where the failure to possess such
permits could not have or reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and the
Company has not received any notice
of proceedings relating to the revocation or modification of any Material
Permit.

         (l) Title to Assets. Each Loan Party has good and marketable title in
fee simple to all real
property it owns and good title in all personal property and other tangible or
intangible assets it owns, in each case
free and clear of all Liens, except for a Lien on the assets of the Company, in
favor of UPDA that is subordinated to
the Company’s obligation to the Lender under the Transaction Documents pursuant
to the Subordination Agreement
and other Permitted Liens. Any material real property and facilities held under
lease by any Loan Party is held under
valid, subsisting and enforceable leases of which such Loan Party is in
compliance in all material respects.

         (m) Patents and Trademarks. Each Loan Party that is not a natural
person has, or has rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights,
licenses and other similar rights necessary or material for use in connection
with its respective businesses and which
the failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). No Loan
Party that is not a natural person has received a written notice that the
Intellectual Property Rights used by such Loan
Party violates or infringes upon the rights of any Person. To the knowledge of
each Loan Party that is not a natural
person, all its Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of
any of the Intellectual Property Rights of others.

         (n) Insurance. Each of the Company and UPDA is insured by insurers of
recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in
which such is engaged. To the best of each such Loan Party’s knowledge, its
insurance contracts and policies are
accurate and complete. No such Loan Party has reason to believe that it will not
be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

         (o) Transactions With Affiliates and Employees. None of the officers or
directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services
to or by (other than for services as employees, officers and or directors),
providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner,
in each case in excess of $10,000.



11



         (p) Internal Accounting Controls. The Company maintains a system of
internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of
financial statements in conformity with GAAP and to maintain asset
accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for
assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to
any differences.

         (q) Certain Fees. Except as set forth on Schedule 3.1(q), no brokerage
or finder’s fees or
commissions are or will be payable by any Loan Party to any broker, financial
advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.
The Lender shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions
contemplated by this Agreement.

         (r) Private Placement. Assuming the accuracy of the Lender’s
representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the
Notes by the Company to the Lender as contemplated hereby.

         (s) Investment Company. The Company is not, and is not an Affiliate of,
and immediately
after receipt of payment for the Notes, will not be or be an Affiliate of, an
“investment company” within the meaning of
the Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it
will not become subject to the Investment Company Act.

         (t) Sophisticated Borrower. The Company has assets of at least
$2,000,000 in value as
reflected in its financial statements dated not more than ninety (90) days prior
to the date of this Agreement which
financial statements have been prepared in accordance with generally accepted
accounting principles, and the
Company and the Guarantors by reason of their business and financial experience,
or that of their professional
advisors, have the capacity to protect their own interests and the interests of
the Company in connection with the
Loans.

         (u) Rule 144. In the event that the Lender forecloses on the Guarantor
Shares pursuant to
the Security Documents, the Guarantor Shares will be eligible for resale by the
Lender pursuant to Rule 144(k)
without increasing the otherwise applicable holding period.

         (v) Application of Takeover Protections. The Company and its Board of
Directors have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the
Company’s Certificate of Incorporation (or similar charter documents) or the
laws of its state of incorporation that is or
could become applicable to the Lender as a result of the Lender and the Company
fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s
issuance of the Notes and the Lender’s ownership of the Notes.



12



         (w) Disclosure. All written disclosure provided to the Lender regarding
each of the Loan
Parties, their respective businesses and the transactions contemplated hereby,
including the Disclosure Schedules to
this Agreement, furnished by or on behalf of the Company with respect to the
representations and warranties made
herein are true and correct with respect to such representations and warranties
and, taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company
acknowledges and agrees that the Lender does not make and has not made any
representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2 hereof.

         (x) Federal Reserve Regulations. No Loan Party is engaged in the
business of extending
credit for the purpose of buying or carrying Margin Stock within the meaning of
Regulation U of the Board of
Governors of the Federal Reserve System, and no part of the proceeds of any
advance will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board of Governors
of the Federal Reserve System,
including, to the extent applicable, Regulation U and Regulation X.

         (y) Solvency. Based on the financial condition of each Loan Party as of
the Closing Date
after giving effect to the receipt by the Company of the proceeds from the sale
of the Notes hereunder and the
application of the proceeds thereof, (i) the fair saleable value of such Loan
Party’s assets exceeds the amount that
will be required to be paid on or in respect of its existing debts and other
liabilities (including known contingent
liabilities) as they mature; (ii) such Loan Party’s assets do not constitute
unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs
taking into account the particular capital requirements of its business, and
projected capital requirements and capital
availability thereof; and (iii) such Loan Party’s current cash flow, together
with the proceeds it would receive, were it
to liquidate all of its assets, after taking into account all anticipated uses
of the cash, would be sufficient to pay all
amounts on or in respect of its debt when such amounts are required to be paid.
No Loan Party intends to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be
payable on or in respect of its debt). No Loan Party has knowledge of any facts
or circumstances which lead it to
believe that it will file for reorganization or liquidation under the bankruptcy
or reorganization laws of any jurisdiction
within one year from the Closing Date. The Financial Statements of the Company
set forth as of the dates thereof all
outstanding secured and unsecured Indebtedness of the Company or for which the
Company has commitments. For
the purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities
for borrowed money or amounts owed
other than trade accounts payable incurred in the ordinary course of business,
(b) all guaranties, endorsements and
other contingent obligations in respect of Indebtedness of others, whether or
not the same are or should be reflected
in the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any
lease payments due under leases required to be capitalized in accordance with
GAAP.

         (z) Tax Status. Except for matters that would not, individually or in
the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, the Company has
filed all necessary federal, state and
foreign income and franchise tax returns and has paid or accrued all taxes shown
as due thereon, and the Company
has no knowledge of a tax deficiency which has been asserted or threatened
against it.



13



         (aa) Patriot Act. The Company certifies that, to the best of Company’s
knowledge, neither the
Company nor any of its Subsidiaries has been designated, and is not owned or
controlled, by a “suspected terrorist”
as defined in Executive Order 13224. The Company hereby acknowledges that
the Lender seeks to comply with all
applicable laws concerning money laundering and related activities. In
furtherance of those efforts, the Company
hereby represents, warrants and agrees that: (i) none of the cash or property
that the Company or any of its
Subsidiaries will pay or will contribute to the Lender has been or shall be
derived from, or related to, any activity that
is deemed criminal under United States law; and (ii) no contribution or payment
by the Company or any of its
Subsidiaries to the Lender, to the extent that they are within the Company’s
and/or its Subsidiaries’ control shall
cause the Lender to be in violation of the United States Bank Secrecy Act, the
United States International Money
Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist
Financing Act of 2001. The Company shall promptly notify the Lender if any of
these representations ceases to be
true and accurate regarding the Company or any of its Subsidiaries. The Company
agrees to provide the Lender any
additional information regarding the Company or any of its Subsidiaries that
the Lender deem necessary or
convenient to ensure compliance with all applicable laws concerning money
laundering and similar activities. The
Company understands and agrees that if at any time it is discovered that any of
the foregoing representations are
incorrect, or if otherwise required by applicable law or regulation related to
money laundering similar activities,
the Lender may undertake appropriate actions to ensure compliance with
applicable law or regulation, including but
not limited to segregation and/or acceleration of the obligations to the Lender
under the Notes and the other
Transaction Documents. The Company further understands that the Lender may
release confidential information
about the Company and its Subsidiaries and, if applicable, any underlying
beneficial owners, to proper authorities if
a Lender, in its sole discretion, determines that it is in the best interests of
such Lender in light of relevant rules and
regulations under the laws set forth in subsection (ii) above.

         (bb) Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company,
any agent or other person acting on behalf of the Company, has (i) directly or
indirectly, used any corrupt funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the
Company (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or
(iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended

         (cc) Seniority. As of the Closing Date, no indebtedness or other equity
of the Company, other
than the Loans set forth in this Agreement, is senior to, or pari passu with,
the Notes in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase
money security interests (which is senior only as to underlying assets covered
thereby) and capital lease obligations
(which is senior only as to the property covered thereby).

         (dd) No Disagreements with Accountants and Lawyers. There are no
disagreements of any
kind presently existing, or reasonably anticipated by the Company to arise,
between the accountants and lawyers
formerly or presently employed by the Company and the Company is current with
respect to any fees owed to its
accountants and lawyers. By making this representation, the Company does not, in
any manner, waive the
attorney/client privilege or the confidentiality of the communications between
the Company and its lawyers.



14



         (ee) Acknowledgment Regarding Lender’s Making the Loan. The Company
acknowledges and
agrees that the Lender is acting solely in the capacity of an arm’s length
Lender with respect to the Transaction
Documents and the transactions contemplated hereby. The Company further
acknowledges that the Lender is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement
and the transactions contemplated hereby and any advice given by the Lender or
any of its representatives or agents
in connection with this Agreement and the transactions contemplated hereby is
merely incidental to the Lender’s
making of the Loan. The Company further represents to the Lender that the
Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the
Company and its representatives.

         (ff) Press Release. Subject to Section 4.1 hereof, the Company will
issue a press release
reasonably satisfactory to the Lender and subject to the Lender’s prior approval
publicly announcing the material
terms of this deal within one Business Day of the Closing Date.

       3.2 Representations and Warranties of the Lender. The Lender hereby, for
itself and for no other
Person, represents and warrants as of the date hereof and as of the Closing Date
to the Company as follows:

         (a) Organization; Authority. The Lender is an entity duly organized,
validly existing and in
good standing under the laws of the jurisdiction of its organization with full
right, corporate or limited liability company
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents
and otherwise to carry out its obligations thereunder. The execution, delivery
and performance by the Lender of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action
on the part of the Lender. Each Transaction Document to which it is a party has
been duly executed by the Lender,
and when delivered by the Lender in accordance with the terms hereof, will
constitute the valid and legally binding
obligation of the Lender, enforceable against it in accordance with its terms,
except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution
provisions may be limited by applicable law.

         (b) Experience of the Lender. The Lender, either alone or together with
its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Notes and
the Warrants, and has so evaluated
the merits and risks of such investment. The Lender is able to bear the economic
risk of an investment in the Notes
and the Warrants and, at the present time, is able to afford a complete loss of
such investment.

The Company acknowledges and agrees that the Lender does not make and has not
made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in this Section
3.2.



15




ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES


       4.1 Securities Laws Disclosure; Publicity. The Company and the Lender
shall consult with each other
in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company
nor the Lender shall issue any such press release or otherwise make any such
public statement without the prior
consent of the Company, with respect to any press release of the Lender, or
without the prior consent of the Lender,
with respect to any press release of the Company, which consent shall not
unreasonably be withheld, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice
of such public statement or communication.

       4.2 Shareholder Rights Plan. No claim will be made or enforced by the
Company or, to the knowledge
of the Company, any other Person that the Lender is an “Acquiring Person” under
any shareholder rights plan or
similar plan or arrangement in effect or hereafter adopted by the Company, or
that the Lender could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
the Notes and the Warrant, or the
exercise thereof, under the Transaction Documents or under any other agreement
between the Company and the
Lender. The Company shall conduct its business in a manner so that it will not
become subject to the Investment
Company Act.

       4.3 Reserved.

       4.4 Use of Proceeds.

         (a) The Company’s use of the gross proceeds from the Term Loan Amount
hereunder shall
be as follows (as further described on Schedule 4.4):

           (i) first, to pay at Closing, a $165,000 origination fee to Lender;

           (ii) second, to pay for Lender’s closing costs in connection with the
transactions
contemplated hereunder (including, but not limited to, Lender’s legal fees) as
invoiced to the Company on or prior to
the Closing Date and scheduled on Schedule 4.4; and

           (iii) third, any remaining amount shall be applied to the acquisition
cost of 100% of
Geer’s outstanding Common Stock.

         (b) The Company’s use of the gross proceeds from the initial Revolving
Loan Amount made
on the Closing Date hereunder shall be as follows (as further described on
Schedule 4.4):

           (i) first, to pay at Closing, a $90,000 origination fee to the
Lender; and

           (ii) second, any remaining amount shall be applied to the Company’s
general
working capital.

         (c) The Company’s use of the gross proceeds from all subsequent
Advances made
hereunder shall be applied to the Company’s general working capital.



16



       4.5 Reimbursement. If the Lender becomes involved in any capacity in any
Proceeding by or against
any Person who is a stockholder of the Company (except as a result of sales,
pledges, margin sales and similar
transactions by the Lender to or with any current stockholder), solely as a
result of the Lender’s acquiring the Notes
under this Agreement, the Company will reimburse the Lender for its reasonable
legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such
expenses are incurred. The reimbursement obligations of the Company under this
paragraph shall be in addition to
any liability which the Company may otherwise have, shall extend upon the same
terms and conditions to any
Affiliates of the Lender who are actually named in such action, proceeding or
investigation, and partners, directors,
agents, employees and controlling persons (if any), as the case may be, of the
Lender and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the
Company, the Lender and any such Affiliate and any such Person. The Company also
agrees that neither the Lender
nor any such Affiliates, partners, directors, agents, employees or controlling
persons shall have any liability to the
Company or any Person asserting claims on behalf of or in right of the Company
solely as a result of acquiring the
Notes under this Agreement.

       4.6 Indemnification of Lender. Subject to the provisions of this Section
4.6, the Company will indemnify
and hold the Lender and its directors, officers, shareholders, partners,
employees and agents (each, a “Lender
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of
investigation that any Lender Party may suffer or incur as a result of or
relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other
Transaction Documents, (b) any action instituted against the Lender, or any of
them or their respective Affiliates, by
any stockholder of the Company who is not an Affiliate of the Lender, with
respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of the Lender’s
representation, warranties or covenants under the Transaction Documents or any
agreements or understandings the
Lender may have with any such stockholder or any violations by the Lender of
state or federal securities laws or any
conduct by the Lender which constitutes fraud, gross negligence, willful
misconduct or malfeasance) or (c) the 1980
Geer Judgment and 1990 Geer Judgment and the 1990 Geer Judgment. If any action
shall be brought against any
Lender Party in respect of which indemnity may be sought pursuant to this
Agreement, the Lender Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with
counsel of its own choosing. Any Lender Party shall have the right to employ
separate counsel in any such action
and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of the
Lender Party except to the extent that (i) the employment thereof has been
specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material
issue between the position of the Company and the position of the Lender Party.
The Company will not be liable to
any Lender Party under this Agreement (i) for any settlement by a Lender Party
effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (ii) to
the extent, but only to the extent that a
loss, claim, damage or liability is attributable to any Lender Party’s breach of
any of the representations, warranties,
covenants or agreements made by the Lender in this Agreement or in the other
Transaction Documents or any
conduct by a Lender Party which constitutes fraud, gross negligence, willful
misconduct or malfeasance.

       4.7 Additional Perfection Requirements. The Loan Parties shall execute
and file any additional
documents and take all necessary action as the Lender may reasonably request on
or prior to the Closing to perfect a
first priority security interest in all of the collateral described in the
Security Documents, within 45 days of the Closing.
The Company shall deliver all shares of Geer capital stock (“Geer Shares”)
directly to the Lender immediately upon
the acquisition of such Geer Shares (the “Geer Closing”), and shall cause Geer
to become a signatory to the Security
Agreement and the Subsidiary Guarantee promptly following the Geer Closing.



17




ARTICLE V.

MISCELLANEOUS


       5.1 Fees. At the Closing, the Company has agreed to (i) pay the Lender a
closing fee of $165,000 for
the Term Loan and $90,000 for the Revolving Loan and (ii) reimburse the Lender’s
reasonable out-of-pocket
expenses, including but not limited to due diligence and legal expenses. The
Company has previously delivered to
the Lender a non-refundable deposit of $25,000 for legal fees and due diligence
and a deposit of $60,000 to cover
the initial legal documentation costs. Except as expressly set forth in the
Transaction Documents to the contrary, the
Loan Parties shall pay the fees and expenses of its advisers, counsel,
accountants and other experts for both parties,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay Lender a $150,000.00
“break-up fee” for the Term Loan and
$50,000 for the Revolving Loan, plus or minus any due diligence expense
adjustments should Lender stand ready to
close a financing substantially in conformance with the terms provided hereunder
and Company chooses not to close,
notwithstanding that the Geer Closing shall have occurred. Following the
execution and delivery of this Agreement
by the Company, the obligations of the Company under the Transaction Documents
for any failure to issue the Notes
shall be limited to the payment of the applicable “break-up fee” as provided in
the immediately preceding sentence.
The fees described in this Section 5.1 are in addition to the Unused Line Fee
and the Collateral Monitoring Fee that
may be due and payable to the Lender under the terms of the Revolving Loan.

       5.2 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have
been merged into such documents, exhibits and schedules.

       5.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be
provided hereunder shall be in writing and shall be deemed given and effective
on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the
signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Business Day, (b) the next Business
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number
set forth on the signature pages attached hereto on a day that is not a Business
Day or later than 5:30 p.m. (New
York City time) on any Business Day, (c) the second Business Day following the
date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth in the introductory
paragraph of the Agreement.

       5.4 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a
written instrument signed, in the case of amendments, by the Company and Lender,
or, in the case of a waiver, by
the party against whom enforcement of any such waiver is sought. No waiver of
any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

       5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of
strict construction will be applied against any party.



18



       5.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the
parties and their successors and permitted assigns. The Company may not assign
this Agreement or any rights or
obligations hereunder without the prior written consent of the Lender. The
Lender may assign any or all of its rights
under this Agreement and the other Transaction Documents to any Person.

       5.7 No Third-Party Beneficiaries. This Agreement is not for the benefit
of, nor may any provision
hereof be enforced by, any Person other than the parties hereto and their
successors and permitted assigns.

       5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation
of the Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this
Agreement and any other Transaction Documents (whether brought against a party
hereto or its respective affiliates,
directors, officers, shareholders, employees or agents) shall be commenced
exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such
suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at
the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any
right to serve process in any manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either
party shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

       5.9 Survival. The representations and warranties contained herein shall
survive the Closing for the
applicable statue of limitations.

       5.10 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and
effect as if such facsimile signature page were an original thereof.

       5.11 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way
be affected or impaired thereby and the parties will attempt to agree upon a
valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.



19



       5.12 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
the Lender exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related
obligations within the periods therein provided, then the Lender may rescind or
withdraw, in its sole discretion from
time to time upon written notice to the Company, any relevant notice, demand or
election in whole or in part without
prejudice to its future actions and rights.

       5.13 Replacement of Notes. If any certificate or instrument evidencing
either of the Notes is mutilated,
lost, stolen or destroyed, the Company shall issue or cause to be issued in
exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay
any reasonable third-party costs associated with the issuance of the replacement
for such Note.

       5.14 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law,
including recovery of damages, each of the Lender and the Company will be
entitled to specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive
in any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

       5.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Lender
pursuant to any Transaction Document or a Lender enforces or exercises its
rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared
to be fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or
otherwise restored to the Company, a trustee, receiver or any other person under
any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of
any such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

       5.16 Usury. To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead
or in any manner whatsoever claim, and will resist any and all efforts to be
compelled to take the benefit or advantage
of, usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or
proceeding that may be brought by the Lender in order to enforce any right or
remedy under any Transaction
Document. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest
allowed by law and applicable to the Transaction Documents is increased or
decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be
the Maximum Rate applicable to the Transaction Documents from the effective date
forward, unless such application
is precluded by applicable law. If under any circumstances whatsoever, interest
in excess of the Maximum Rate is
paid by the Company to the Lender with respect to indebtedness evidenced by the
Transaction Documents, such
excess shall be applied by the Lender to the unpaid principal balance of any
such indebtedness or be refunded to the
Company, the manner of handling such excess to be at the Lender’s election.



20



       5.17 Separate Loans. Company acknowledges that Lender is making the Term
Loan and the Revolving
Loan under the terms of this single Loan Agreement, and not under the terms of
separate loan agreements, as a
matter of convenience for both parties, and neither party hereto intends thereby
that Company shall have any
recourse to Lender under the terms of one Loan or Note as a remedy to Lenders’
breach of or failure to perform
under the terms of the other Loan or Note. Accordingly, for purposes of
determining the Company’s rights and the
Lender’s obligations with respect to each Loan, the parties deem this Agreement
to constitute two separate loan
agreements. In particular, and without limiting the effect of any of the
foregoing, Company acknowledges and agrees
that in the event Lender breaches or fails to perform any obligation under the
Revolving Loan, the Revolving Note or
any provision of any other Transaction Document affecting the Revolving Loan or
the Revolving Note, Company shall
have no recourse and shall pursue no remedy whatsoever with respect to the Term
Loan, and shall continue to make
all required payments of principal, interest and all other amount due and owing
under the terms of this Agreement
with respect to the Term Loan, the Term Note and any other provision of any
other Transaction Document affecting
the Term Loan and the Term Note.

       5.18 Attorney Fees. If any party shall commence a proceeding to enforce
any provisions of this
Agreement, then the prevailing party in such proceeding shall be reimbursed by
the other party for its reasonable
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such
proceeding.


(Signature Pages Follow)




21


IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their
respective authorized signatories as of the date first indicated above.



CONTINENTAL FUELS, INC.


_______________________________________
Name:
Title:





UNIVERSAL PROPERTY DEVELOPMENT AND ACQUISITION Corporation


_______________________________________
Name:
Title:





TIMOTHY BRINK


_______________________________________
Timothy Brink





SHERIDAN ASSET MANAGEMENT LLC


_______________________________________
Name:
Title:




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





22

